DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 recites the following:
A method for determining data transportability of a distribution grid, [Abstract data types. ] the method comprising: 
converting a netlist to an undirected graph, the undirected graph providing a representation of one or more vertices and edges of a communication system within or connected to the distribution grid; [Abstract idea of collecting data. ]
determining, based on the undirected graph, a structure sub-index for the communication system; [Abstract idea of analyzing data.]
determining, based on the undirected graph, a latency sub-index for the communication system; [Abstract idea of analyzing data.]
determining, using the structure sub-index and the latency sub-index, the data transportability of the distribution grid, the data transportability comprising a product of the structure sub-index and the latency sub-index; [Abstract idea of analyzing data.] and 
generating, using the data transportability, a sensor allocation plan for the distribution grid, wherein the sensor allocation plan indicates one or more new sensors and locations of the one or more new sensors to be placed within the distribution grid. [Abstract idea of manipulating  data and analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 2 recites the following:
The method of claim 1, wherein determining the structure sub-index comprises: determining a first vertex adjacency matrix from the undirected graph; determining, using the first vertex adjacency matrix, a first matrix exponential; determining an average communicability for the communication system by computing an elementwise average of entries in the first matrix exponential; determining a first number of vertices in the undirected graph; determining a second vertex adjacency matrix using a single-path graph with the first number of vertices; determining, using the second vertex adjacency matrix, a second matrix exponential; determining a smallest-possible average communicability for the communication system by computing an elementwise average of entries in the second matrix exponential; and determining a structure sub-index for the communication system, the structure sub-index comprising a maximum of zero or one minus a quotient of the smallest-possible average communicability and the average communicability for the communication system. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 3 recites the following:
The method of claim 1, wherein determining the latency sub-index for the communication system comprises: converting the undirected graph to an edge-weighted graph, weights of the edge-weighted graph being latencies; determining, for each pair of vertices of the edge-weighted graph, a lowest-weighted-sum path; for each lowest-weighted-sum path, removing one edge at a time and determining a length of a new lowest-weighted-sum path for each pair of vertices; determining, for each pair of vertices, a Dijkstra value, the Dijkstra value comprising a quotient of the new lowest-weighted-sum path minus the lowest-weighted-sum path and the lowest-weighted-sum path; determining an average of each finite Dijkstra value; and determining the latency sub-index, the latency sub-index comprising an exponential of negative one times the average of each finite Dijkstra value. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 4 recites the following:
The method of claim 1, the method further comprising: determining a packet-loss sub-index, wherein the data transportability comprises a product of the structure sub-index, the latency sub-index, and the packet-loss sub-index. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 5 recites the following:
The method of claim 4, wherein determining the packet-loss sub-index comprises: determining a packet-loss percentage associated with the communication system or other communication systems similar to the communication system; and determining the packet-loss sub-index as one minus a quotient of the packet-loss percentage and one hundred. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 6 recites the following:
The method of claim 1, the method further comprising: receiving a system model of the distribution grid, wherein the system model provides a representation of circuits, sensors, and locations of the sensors within the distribution grid; determining, from the system model of the distribution grid, potential measurements of the distribution grid; identifying, based on the sensors and the locations of the sensors in the system model, actual measurements of the distribution grid, the actual measurements including at least one of a point measurement, a flow measurement, or an injection measurement; determining, by dividing the actual measurements by the potential measurements, a measurement fraction; and determining, by multiplying the measurement fraction by the data transportability, a model visibility of the system model, wherein the model visibility comprises an index value of a capability to obtain useable data in the distribution grid. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 7 recites the following:
The method of claim 6, the method further comprising: determining, by dividing estimated measurements by the potential measurements, an estimation fraction, wherein the estimated measurements comprise unmeasured points of the potential measurements that can be estimated using the actual measurements; and determining, by multiplying the data transportability by a sum of the measurement fraction and the estimation fraction, a model observability of the system model, wherein the model observability comprises a capability to combine the actual measurements and the estimated measurements to determine operating parameters for the distribution grid. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 8 recites the following:
The method of claim 7, the method further comprising: identifying a model validity of the system model, wherein the model validity comprises an index value of an accuracy of the system model; and determining, by multiplying the model visibility and the model observability by the model validity, a system visibility, and a system observability, respectively, of the distribution grid. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 9 recites the following:
The method of claim 8, wherein generating the sensor allocation plan for the distribution grid uses the data transportability, the model visibility, and the model observability. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 10 recites the following:
The method of claim 9, wherein the sensor allocation plan is effective to maximize the system observability for at least one of a fixed sensor cost or minimize a sensor cost for a predetermined system observability. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 11 recites the following:
A computer-readable storage media comprising computer-executable instructions for determining data transportability of a distribution grid, the computer-executable instructions, when executed, cause one or more processors of a computer system to: [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ]
convert a netlist to an undirected graph, the undirected graph providing a representation of one or more vertices and edges of a communication system within or connected to the distribution grid; [Abstract idea of collecting data. ]
determine, based on the undirected graph, a structure sub-index for the communication system; [Abstract idea of analyzing data. ]
determine, based on the undirected graph, a latency sub-index for the communication system; [Abstract idea of analyzing data. ]
determine, using the structure sub-index and the latency sub-index, the data transportability of the distribution grid, the data transportability comprising a product of the structure sub-index and the latency sub-index; [Abstract idea of analyzing data. ] and 
generate, using the data transportability, a sensor allocation plan for the distribution grid, wherein the sensor allocation plan indicates one or more new sensors and locations of the one or more new sensors to be placed within the distribution grid. [Abstract idea of manipulating  data and analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 12 recites the following:
The computer-readable storage media of claim 11, wherein the computer-executable instructions, when executed to determine the structure sub-index, cause the one or more processors of the computer system to: determine a first vertex adjacency matrix from the undirected graph; determine, using the first vertex adjacency matrix, a first matrix exponential; determine an average communicability for the communication system by computing an elementwise average of entries in the first matrix exponential; determine a first number of vertices in the undirected graph; determine a second vertex adjacency matrix using a single-path graph with the first number of vertices; determine, using the second vertex adjacency matrix, a second matrix exponential; determine a smallest-possible average communicability for the communication system by computing an elementwise average of entries in the second matrix exponential; and determine a structure sub-index for the communication system, the structure sub-index comprising a maximum of zero or one minus a quotient of the smallest-possible average communicability and the average communicability for the communication system. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 13 recites the following:
The computer-readable storage media of claim 11, wherein the computer-executable instructions, when executed, to determine the latency sub-index for the communication system cause the one or more processors of the computer system to: convert the undirected graph to an edge-weighted graph, weights of the edge-weighted graph being latencies; determine, for each pair of vertices of the edge-weighted graph, a lowest-weighted-sum path; for each lowest-weighted-sum path, remove one edge at a time and determine a length of a new lowest-weighted-sum path for the each pair of vertices; determine, for each pair of vertices, a Dijkstra value, the Dijkstra value comprising a quotient of the new lowest-weighted-sum path minus the lowest-weighted-sum path and the lowest-weighted-sum path; determine an average of each finite Dijkstra value; and determine the latency sub-index, the latency sub-index comprising an exponential of negative one times the average of each finite Dijkstra value. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 14 recites the following:
The computer-readable storage media of claim 11, wherein the computer-executable instructions, when executed, further cause the one or more processors of the computer system to: determine a packet-loss sub-index, wherein the data transportability comprises a product of the structure sub-index, the latency sub-index, and the packet-loss sub-index. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 15 recites the following:
The computer-readable storage media of claim 14, wherein the computer-executable instructions, when executed, to determine the packet-loss sub-index cause the one or more processors of the computer system to: determine a packet-loss percentage associated with the communication system or other communication systems similar to the communication system; and determine the packet-loss sub-index as one minus a quotient of the packet-loss percentage and one hundred. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 16 recites the following:
The computer-readable storage media of claim 11, wherein the computer-executable instructions, when executed, further cause the one or more processors of the computer system to: receive a system model of the distribution grid, wherein the system model provides a representation of circuits, sensors, and locations of the sensors within the distribution grid; determine, from the system model of the distribution grid, potential measurements of the distribution grid; identify, based on the sensors and the locations of the sensors in the system model, actual measurements of the distribution grid, the actual measurements including at least one of a point measurement, a flow measurement, or an injection measurement; determine, by dividing the actual measurements by the potential measurements, a measurement fraction; and determine, by multiplying the measurement fraction by the data transportability, a model visibility of the system model, wherein the model visibility comprises an index value of a capability to obtain useable data in the distribution grid. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 17 recites the following:
The computer-readable storage media of claim 16, wherein the computer-executable instructions, when executed, further cause the one or more processors of the computer system to: determine, by dividing estimated measurements by the potential measurements, an estimation fraction, wherein the estimated measurements comprise unmeasured points of the potential measurements that can be estimated using the actual measurements; and determine, by multiplying the data transportability by a sum of the measurement fraction and the estimation fraction, a model observability of the system model, wherein the model observability comprises a capability to combine the actual measurements and the estimated measurements to determine operating parameters for the distribution grid.[Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 18 recites the following:
The computer-readable storage media of claim 17, wherein the computer-executable instructions, when executed, further cause the one or more processors of the computer system to: identify a model validity of the system model, wherein the model validity comprises an index value of an accuracy of the system model; and determine, by multiplying the model visibility and the model observability by the model validity, a system visibility, and a system observability, respectively, of the distribution grid. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 19 recites the following:
The computer-readable storage media of claim 18, wherein generating the sensor allocation plan for the distribution grid uses the data transportability, the model visibility, and the model observability. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “data transportability of a distribution grid” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Allowable Subject Matter
Claim 20 is allowable
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862